DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 24, 14, 47, 50, 51, and 54 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Patent No. 9,436,993 to Stolka et al.
Regarding Claim 1 and 24, Stolka teaches a system and method to produce a multi-modality image, on a display of a surgical scene at a surgical site, comprising: using at least one camera to capture light reflected from the surgical scene (figs. 5 and 6 teaches multiple cameras for imaging); producing first image information in a non-transitory storage device corresponding to a first modality image of the surgical scene based upon light captured using the at least one camera (figs. 5, 6, and claim 24 teaches multiple cameras/imaging modalities for imaging); producing second image information in a non-transitory storage device corresponding to a second modality image of the surgical scene based upon light captured using the at least one camera; and configuring a computer to use the first image information and the second image information to produce simultaneously within the display at least a portion of the first modality image of the surgical scene and a portion of the second modality image based upon a surgical site event (figs. 5, 6, and claim 24 teaches multiple cameras/imaging modalities for imaging and combining the first image from the first camera and second image from the second camera to generate a combined image).  
Regarding Claim 4, Stolka teaches configuring to the computer to stitch the portion of the second modality image into the first modality image in place of a corresponding portion of the first modality image (figs. 5, 6, and claim 24 teaches multiple cameras/imaging modalities for imaging and combining the first image from the first camera and second image from the second camera to generate a combined image).  
Regarding Claims 47 and 50, Stolka teaches that the surgical site event includes occurrence of anatomical structure information within the portion of the second modality image within the surgical scene at the surgical site (figs. 5 and 6 teaches that the first and second imaging modalities have a field of view that encompasses the same surgical site).  
Regarding Claim 51 and 14, Stolka teaches that the surgical site event includes occurrence of anatomical structure information within the portion of the second modality image within the surgical scene at the surgical site (figs. 5 and 6 teaches that the first and second imaging modalities have a field of view that encompasses the same surgical site).  
Regarding Claim 54, Stolka teaches configuring the computer includes configuring a computer to use the first image information and the second image information to produce simultaneously within the display at least a portion of the first modality image of the surgical scene and the selected portion of the second modality image based at least in part upon the anatomical structure information within the portion of the second modality image within the surgical scene at the surgical site  (col. 5 lines 15-54 and figs. 5 and 6 teaches that the first and second imaging modalities have a field of view that encompasses the same surgical site and are produced simultaneously).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 5, 13, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,436,993 to Stolka et al. in view of U. S. Publication No. 2012/0224787 to Imai.
Regarding Claim 2, Stolka teaches all of the above claimed limitations but does not expressly teach storing image signature. 
Imai teaches storing image signature, image size and image format (para 0027 and claim 8 teaches image format, image size and image signature).  
it would be obvious to one of ordinary skill in the art at the time of filing to modify Stolka with image format, image size and image signature as taught by Imai, since such a setup would result in capturing all image data and format for further processing/analysis and cataloging. 
Regarding Claim 3, Imai teaches comparing the second image information with a plurality of image signatures stored in a non-transitory storage device to select the portion of the second modality image.  
Regarding Claim 5, 22, and 23, Imai teaches configuring to the computer to include simultaneously within the display, the first modality image and a reduced size image of the portion of the second image modality (claim 8 teaches image signature).  
Regarding Claim 13, Imai teaches receiving at the computer a format selection; and wherein configuring includes configuring to the computer to produce simultaneously within the display in the selected format, the at least a portion of the first image modality of the surgical scene and the portion of the second image modality (para 0027 teaches different image formats, jpeg, raw etc.).  
Regarding Claim 20, Stolka teaches configuring to the computer to include simultaneously within the display, the first modality image and a reduced size image of the portion of the second image modality (para 0034 teaches image size modification).  
Claim(s) 17, 40, 48 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,436,993 to Stolka et al. in view of U. S. Publication No. 2019/0290374 to Ramadorai.
Regarding Claim 17 and 40, Stolka teaches all of the above claimed limitations but does not expressly teach selecting the portion of the second modality image based at least in part upon tracked user eye focus within the display; configuring a computer to use the first image information and the second image information to produce simultaneously within the display at least a portion of the first modality image of the surgical scene and the selected portion of the second modality image based at least in part upon the tracked user eye focus within the display.
Ramadorai teaches an eye tracking means for tracking the eye and making image selection using eye movement (para 019 and claim 14 teaches tracking eye movement and using eye movement for image selection). 
It would be obvious to one of ordinary skill in the art at the time of filing to modify Stolka with an eye tracking means for tracking the eye and making image selection using eye movement as taught by Ramadorai, since such a setup would result in easy image selection by the user.
Regarding Claims 48 and 52, Ramadorai teaches the surgical site event includes user eye tracking sensor input indicating user eye focus on the surgical scene at the surgical site within the display (para 019 and claim 14 teaches tracking eye movement and using eye movement for image selection).  


Claim(s) 21, 44, 49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 9,436,993 to Stolka et al. in view of U. S. Publication No. 2019/0290374 to Ramadorai further in view of U. S. Publication No. 2014/0277542 to stein et al. 
Regarding claims 49 and 53, Stolka and Ramadorai teaches all of the above claimed limitations but does not expressly teach the surgical site event includes at least one of surgical system actuation state information and surgical instrument kinematic information indicating stage of surgery, at the surgical site.  
Stein teaches surgical site event includes at least one of surgical system actuation state information and surgical instrument kinematic information indicating stage of surgery, at the surgical site (para 0164 kinematic information of the instrument/implant at the surgical site).  
It would be obvious to one of ordinary skill in the art at the time of filing to modify Stolka and Ramadorai with a setup to provide kinetic information as taught by Stein, since such a setup would result in the surgeon having all the appropriate information of the surgical site and instrument, resulting in a more successful and effective surgery.
Regarding Claims 21 and 44, Stolka teaches selecting a modality image format based at least in part upon the tracked surgical stage, and wherein configuring the computer includes configuring a computer to use the first image information and the second image information to produce within a display in the selected format, at least a portion of the first modality image and at least a portion of the second modality image based at least in part upon the tracked surgical stage.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793